DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements have been considered. Applicant should note that the extremely large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Election/Restrictions
Applicant's election with traverse of invention I, species A in the reply filed on 30 November 2020 is acknowledged.  The traversal is on the ground(s) that all of the species are also found in some claims of the parent application.  This is not found persuasive because the recited characteristics of each species are not treated in a vacuum. Having looked at a particular frequency spectrum which produces a respiratory induced modulation in a previous application does not automatically reduce the examination burden in the instant invention because the context in which the frequency spectrums and their ensuing calculations are treated are different. None of the “evidence” shows using any of these frequency spectrums to derive a set .
The requirement is still deemed proper and is therefore made FINAL.
Claims 32, 33, and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 November 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 calls for determining whether any of the candidate respiration rates are “at a matching rate within a tolerance”. It is unclear if this is evaluating the rate at which the rates match? Or simply evaluating whether the rates themselves match? For the purposes of examination it will be treated as the latter but correction is required.
Claim 26 calls for finding a plurality of respiration rates from the plurality of portions; it is unclear how these other respiration rates are found. Is each found via the same process as claim 21? Or is each portion of waveform treated via different processing techniques? If so, how does combining the different results take into account the different origins of the various rates? Clarification is required.
Claim 27 calls for the use of “an additional respiration rate”. It is entirely unclear what this additional rate is or where it comes from.
Claim 30 calls for comparison to “another respiration rate”. It is entirely unclear what this additional rate is or where it comes from.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-31 and 34-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) deriving potential sets of respiration rates, comparing the sets to determine whether any match, and generating a respiration rate as a result of determining a match, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the determination of a rate is not an improvement to technology, not used to effect any treatment, or applied with any particular machine, or use to effect any transformation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited device performing the abstract idea merely comprises a processing device for execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The recited plethysmograph waveform is not actively obtained (nor would performing sensing be anything more than extrasolution data gathering even if recited), and the recited “output” is not specified as being anything more than sending data to an unspecified location. As such, considered individually and as a whole the claimed limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also fail to provide anything significantly more, as claims 22, 23, 25, 28-31, and 35 are directed to aspects of the abstract idea itself, claims 24, 26, 27 are directed to additional abstract processes of deriving and comparing respiration rates, claim 34 is directed to the insignificant postsolution activity of displaying results (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity), and claim 36 is directed to the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional).

Conclusion
No art has been applied against the claims; however, as they are all rejected under 112 and 101 they are not presently allowable and the question of prior art will be revisited upon resolution of the above issues.
The prior art of record fails to anticipate or make obvious the invention of claims 21-31 and 34-36 as currently presented, including, inter alia, deriving a first plurality or set of candidate respiration rates from a first respiratory induced modulation in a portion of a plethysmograph waveform, deriving a second plurality or set of candidate respiration rates from a second respiratory induced modulation in that portion of the waveform, comparing the sets of candidate rates to determine whether any rates match within a particular tolerance of matching, and generating and outputting a respiration rate from the determination that a candidate rate from the first set and a candidate rate from the second set match, in combination with all other limitations in the claims.
Addison (US 2010/0014761) calls for finding respiration rates from at least two different induced variations in a plethysmogram signal, but does not call for finding sets of rates for each variation and comparing members of the sets to determine a final respiration rate.
Rantala (US 2009/0312612) recites that a plurality of different induced variations can be used to find a respiration rate, but calls for comparison with an observed rate and does not call for finding sets of candidate rates for the particular induced variation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/          Examiner, Art Unit 3791                                                                                                                                                                                           /CHRISTIAN JANG/Primary Examiner, Art Unit 3791